393 U.S. 13 (1968)
ESTATE OF BURNELL
v.
COLORADO.
No. 239.
Supreme Court of United States.
Decided October 14, 1968.
APPEAL FROM THE SUPREME COURT OF COLORADO.
Lawrence Speiser for appellant.
Duke W. Dunbar, Attorney General of Colorado, Richard D. Robb, Assistant Attorney General, and Frank E. Hickey, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.